—Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered on or about January 27, 1992, which denied defendant’s motion for summary judgment, unanimously affirmed, without costs.
Although the lease in question appears to require the tenant to maintain and repair the lighting fixtures in its portion of the building, the record contains evidence of a course of conduct tending to show that the landlord sometimes assumed control of such maintenance and repair, and which raises an issue of fact as to who was responsible for the maintenance and repair of the lighting fixture (see, Ritto v Goldberg, 27 NY2d 887; Elston v FCO Auto Racing, 161 AD2d 561, lv dismissed 76 NY2d 888). Concur — Sullivan, J. P., Carro, Wallach and Kupferman, JJ.